DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6th, 2022 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on May 6th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 6th, 2022 is acknowledged and isanswered as follows.
Applicant's arguments, see pgs. 5-2, with respect to the rejections of claims 14 and 17-20 under 35 U.S.C 102 and/or 35 U.S.C 103 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “the etch stop layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: US 2020/0243466 A1), hereinafter as Kim.

    PNG
    media_image1.png
    727
    1287
    media_image1.png
    Greyscale

Regarding claim 17, Kim discloses a semiconductor structure in Figs. 1-2, comprising: a lower dielectric layer (one insulating layer 235 as shown in annotated Fig. 1 above) (see [0023]); at least one lower metallization structure (combination of internal line 211, a via above internal line 211 and another internal line above the via as shown in Fig. 1 above) embedded in the lower dielectric layer (see Fig. 1 and [0023-0024], [0031]); an upper dielectric layer (another one insulating layer 235 as shown in annotated Fig. 1 above) forming a dielectric-to-dielectric bond with the lower dielectric layer (bonding between two annotated insulating layer 235), wherein the upper dielectric layer is a single layer (see [0023]); and at least one upper metallization structure (a via as shown in annotated Fig. 1 above) embedded in the upper dielectric layer and forming a metal-to-metal bond with the lower metallization structure (the annotated via forming a metal to metal bond with the metal line as shown in Fig. 1 above) (see Figs. 1-2 and [0030-0032]), and the dielectric-to-dielectric bond and the metal-to-metal bond are located at different levels (see annotated Fig. 1 above), a top surface of the upper dielectric layer is coplanar with a top surface of the upper metallization structure (top surface of the annotated insulating layer 235 coplanar with the top surface of the annotated Via) (see annotated Fig. 1 above), and an interface between the lower metallization structure and the upper metallization structure is substantially parallel to an interface between the lower dielectric structure and the upper dielectric structure (see annotated Fig. 1 above) (chip 100 and chip 200 are the same type of chip and all internal lines and Vias of chips 100 and 200 would made the same metal material through damascene process) (see [0024], [0029], [0031-0032]).
Regarding claim 15, Kim discloses the semiconductor structure of claim 14, wherein the metal-to-metal bond is laterally surrounded by the upper dielectric layer (see annotated Fig. 1 above).
Regarding claim 16, Kim discloses the semiconductor structure of claim 14, wherein the lower metallization structure and the upper metallization structure comprise a same material (internal lines 131, 132, via 137, vias V1, V2 and V3 of Chip 100 made of Cu or Co; therefore, internal lines and vias of 200 also made of Cu or Co since both chips 100 and 200 can be made the same type) (see [0022], [0024] and [0031]).
Regarding claim 17, Kim discloses the semiconductor structure of claim 14, further comprising an etch stop layer (another insulating layer 235 above the annotated via as shown in annotated Fig. 1 above) laterally extending over the upper dielectric layer and the upper metallization structure.
Regarding claim 18, Kim discloses the semiconductor structure of claim 14, further comprising at least one conductive plug (combination of an internal line and a via as shown in annotated Fig. 1 above) vertically through the etch stop layer and in contact with the upper metallization structure (through the annotated insulating layer 235 as shown in annotated Fig. 1 above).
Regarding claim 19, Kim discloses the semiconductor structure of claim 18, further comprising at least one top metallization structure (another internal line as shown in annotated Fig. 1 above), and the conductive plug is vertically between the top metallization structure and the upper metallization structure.
Regarding claim 20, Kim discloses the semiconductor structure of claim 14, further comprising at least one bottom metallization structure (bonding pad BP) and at least one conductive plug (bonding pad BP’) vertically between the lower metallization structure and the bottom metallization structure (see annotated Fig. 1 above and Fig. 2 and [0031-0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818